DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This Office Action is responsive to the amendment filed 03/02/2021 (“Amendment”). Claims 1-4, 6, and 10-16 are currently under consideration. The Office acknowledges the amendments to claim 1, as well as the cancellation of claim 5.
The objection(s) to the drawings, specification, and/or claims, and the rejection(s) under 35 USC 101 and/or 35 USC 112 not reproduced herein has/have been withdrawn in view of the corresponding amendments. Specifically, the amendment with respect to the claim objection is persuasive, and the objection is accordingly withdrawn. The amendment with respect to the rejections under 35 USC 112(a) renders the rejections moot, and they are accordingly withdrawn.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the prior art of record fails to teach or fairly suggest a smart phone comprising ECG detection circuitry including particular ECG sub-electrodes formed with particular lateral portions of the housing of the smart phone as one piece (and one of the sub-electrodes configured to collect a noise signal), the sub-electrodes having contact areas as claimed and configured to be contacted in a specific manner by a user, in combination with all other recited limitations (e.g. pulse detection circuitry, identity determination circuitry, and blood pressure calculation circuitry operating based on a plurality of models).
Gui teaches the first detection region being on an upper frame of a smart phone and the second detection region being on a lower or side frame of the smart phone (¶¶s 0050 and 0052), but the upper and lower frames are not necessarily “lateral” portions of the phone. Tsao teaches electrodes on the left and/or right sides of a phone, but not also on the top and/or bottom sides of the phone (see Fig. 8).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREY SHOSTAK whose telephone number is (408) 918-7617.  The examiner can normally be reached Monday - Friday, 7 am - 3 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason Sims, can be reached at (571) 272-7540.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/NAVIN NATNITHITHADHA/Primary Examiner, Art Unit 3791                                                                                                                                                                                                        

/ANDREY SHOSTAK/Examiner, Art Unit 3791